353 So. 2d 608 (1977)
Clayborne DAVIS, Appellant,
v.
STATE of Florida, Appellee.
No. 76-1850.
District Court of Appeal of Florida, Fourth District.
December 20, 1977.
Richard L. Jorandby, Public Defender, Frank B. Kessler, Asst. Public Defender, and Jerry L. Schwarz, Legal Intern, West Palm Beach, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Richard P. Zaretsky, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Petition for writ of habeas corpus having been granted with full appellate review, the appealed order is
AFFIRMED.
ANSTEAD and LETTS, JJ., and STEPHEN LEE DAKAN, Associate Judge, concur.